PER CURIAM.
Petitioner Michael Mandel appeals the MSPB’s decision of July 13, 2000, No. NY0731980058-I-1, affirming the Office of Personnel Management’s finding of unsuitability and his subsequent removal from employment with the Immigration and Naturalization Service. We have carefully reviewed Mr. Mandel’s arguments and the materials provided. However, we discern no basis for overturning the finding that Mr. Mandel’s failure to report his employment with both the Nassau County Department of Corrections and Westchester County Department of Safety, on several employment forms and during his personal interview, was grounds for dismissal. Similarly, the Board’s finding that Mr. Mandel engaged in negligent conduct during prior employment is supported by substantial evidence. The Board’s decision must be affirmed.
No costs.